Citation Nr: 9924250	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder, 
claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a stomach disorder.

In April 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic stomach 
disorder or peptic ulcer disease.

3.  The evidence does not relate the currently-claimed 
stomach disorder or peptic ulcer disease with any event or 
occurrence on active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between a single in-service incidence of mesenteric adenitis 
and any currently-claimed stomach disorder or peptic ulcer 
disease.



CONCLUSION OF LAW

The claim for entitlement to service connection for a stomach 
disorder, claimed as peptic ulcer disease, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic stomach 
disorder.  In August 1952, the veteran apparently sought 
treatment for abdominal pain and was diagnosed with 
mesenteric adenitis.  However, the August 1953 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's abdomen and there were no defects noted.  

Post service medical records are essentially negative for 
treatment or diagnosis of a stomach disorder.  In early 1994, 
the veteran was treated for coronary artery disease and 
underwent a cardiac catheterization.  At that time, he 
related a history of peptic ulcer disease since the 1970s and 
was noted to be on "some sort of stomach pill."  A 
subsequent discharge summary from a March 1994 
hospitalization for an acute myocardial infarction indicated 
that the veteran was taking, among other things, Zantac twice 
daily.  

Upon remand from the Board, the RO requested additional 
medical evidence from the veteran with respect to his 
assertion of on-going treatment for a stomach disorder since 
service, but no information was forthcoming.  Further, the 
veteran indicated that he had received benefits from the 
Social Security Administration (SSA) but records from SSA 
revealed that he had filed for retirement insurance benefits 
only and no medical evidence had been necessary or required.  
Finally, the veteran underwent a VA examination for aid and 
attendant benefits in October 1994; however, there was no 
mention made of a stomach disorder of any sort.  He was noted 
to be able to feed himself, take care for needs of nature, 
and take exercise.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his history of peptic ulcer disease with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  A mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
chronic stomach disorder with an event or incurrence while in 
service, does not constitute a well-grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

This finding is further supported by his service separation 
examination and the October 1994 VA examination where the 
veteran made no mention of a stomach disorder and in which no 
findings related to the stomach were found.  Further, the 
service separation examination specifically related that 
there were no defects.  Moreover, at the time the veteran 
related a history of peptic ulcer disease, he noted that it 
had been present since the 1970s, nearly 20 years after 
service separation.  Such reported history by the veteran was 
given in conjunction with necessary medical treatment, and is 
therefore highly probative.  Finally, none of the veteran's 
treating physicians have attributed his peptic ulcer disease 
to his active service.  For all those reasons, the veteran's 
claim for entitlement to service connection for a stomach 
disorder, claimed as peptic ulcer disease, is not well-
grounded as he has not submitted any competent evidence to 
demonstrate a medical nexus.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a stomach disorder, 
claimed as peptic ulcer disease, is denied on the basis that 
the claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeal

 

